

116 HR 8140 IH: Investing in Community Healing Act of 2020
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8140IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Ms. Blunt Rochester introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo address the psychological, social, and emotional needs of racial and ethnic minorities who experience trauma associated with law enforcement violence, and for other purposes. 
1.Short titleThis Act may be cited as the Investing in Community Healing Act of 2020.  2.Research, grants, and education strategy (a)In generalTitle V of the Public Health Service Act is amended by inserting after section 565 of such Act (42 U.S.C. 290ff–4) the following: 
 
FInvesting in Community Healing 
571.Research on adverse health effects associated with interactions with law enforcement 
(a)In generalThe Secretary shall conduct research on the adverse health effects with respect to mental health conditions and substance use disorders associated with violent interactions with law enforcement. (b)Effects among racial and ethnic minoritiesThe research under subsection (a) shall include research on— 
(1)the health consequences, both individual and community-wide, of trauma related to violence committed by law enforcement among racial and ethnic minorities; (2)the rates of mental health conditions and substance use disorders related to direct or indirect exposure to violence committed by law enforcement among racial and ethnic minorities; and 
(3)the disproportionate burden of morbidity and mortality associated with such violence. (c)ReportNot later than 1 year after the date of enactment of this part, the Secretary shall— 
(1)complete the research under this section; and (2)submit to the Congress a report on the findings, conclusions, and recommendations resulting from such research. 
572.Grants for increasing racial and ethnic minority access to high-quality trauma support services and mental health care 
(a)In generalThe Secretary shall award grants to eligible entities to establish or expand programs for the purpose of increasing racial and ethnic minority access to high-quality trauma support services, mental health care, and substance use disorder treatment. (b)Eligible entitiesTo seek a grant under this section, an entity shall be a community-based program or organization that— 
(1)provides culturally competent programs and resources that are aligned with evidence-based practices for trauma-informed care; and  (2)has demonstrated expertise in serving communities of color or can partner with a program that has such demonstrated expertise.  
(c)Use of fundsAs a condition on receipt of a grant under this section, a grantee shall agree to use the grant to increase racial and ethnic minority access to high-quality trauma support services, mental health care, and substance use disorder treatment, such as by— (1)establishing and maintaining community-based programs providing evidence-based services in trauma-informed care and culturally specific services and other resources; 
(2)developing innovative culturally specific strategies and projects to enhance access to trauma-informed care and resources for racial and ethnic minorities who face obstacles to using more traditional services and resources (such as obstacles in geographic access to providers, lack of insurance coverage, and access to audio and video technologies); (3)working with State and local governments and social service agencies to develop and enhance effective strategies to provide culturally specific services to racial and ethnic minorities; 
(4)increasing communities’ capacity to provide culturally specific resources and support for communities of color; (5)working in cooperation with the community to develop education and prevention strategies highlighting culturally specific issues and resources regarding racial and ethnic minorities; 
(6)providing culturally specific programs for racial and ethnic minorities exposed to law enforcement violence; and (7)examining the dynamics of culture and its impact on victimization and healing. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities proposing to serve communities that have faced high rates of community trauma, including from exposure to law enforcement violence, intergenerational poverty, civil unrest, discrimination, or oppression. (e)Grant periodThe period of a grant under this section shall be 4 years. 
(f)EvaluationNot later than 6 months after the end of the period of all grants under this section, the Secretary shall— (1)conduct an evaluation of the programs funded by a grant under this section; 
(2)include in such evaluation an assessment of the outcomes of each such program; and (3)submit a report on the results of such evaluation to the Congress. 
(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025. 573.Behavioral and mental health outreach education strategy (a)In generalThe Secretary shall, in consultation with advocacy and behavioral and mental health organizations serving racial and ethnic minority groups, develop and implement an outreach and education strategy to promote awareness of behavioral and mental health, and reduce stigma associated with behavioral and mental health conditions, among racial and ethnic minorities. 
(b)DesignThe strategy under this section shall be designed to— (1)meet the diverse cultural and language needs of racial and ethnic minority groups; 
(2)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments; (3)increase awareness of symptoms of mental illness among racial and ethnic minority groups; and 
(4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials.  (c)ReportNot later than 1 year after the date of enactment of this part, the Secretary shall submit to the Congress, and make publicly available, a report detailing the outreach and education strategy that is developed and implemented under this section and the results of such implementation.. 
(b)Technical correctionTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by striking the designation and heading of part F relating to a model comprehensive program for treatment of substance abuse. 